DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 07/31/2020, in which claims 1-20 are currently pending.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 07/31/2020. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Electrical test device, Optical test device in claims 1, 12, 
Electrical testing device in claims 11, 19, 
Passive alignment features in claims 7-8, 15-16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 1, 12, which read “… one or more electrical signals received from the electrical paths of the socket”, “… analyzing one or more electrical signals from the optical-electrical DUT received from the electrical paths of the socket” respectively, the underlined clauses appear to present antecedence issues.
Claims 2-11 and 13-20 are similarly rejected by virtue of their dependence on claims 1 and 12.
	-As to claim 2, which reads “wherein the docking board optical interface is optically coupled to the optical-electrical DUT an docking board optical pathway included in the docking board optical interface”, the Examiner is at loss as to the construing of the limitation in view of the underlined clause. Similar issues are to be addressed with Claim 13. For examination purposes, the limitation will be construed as -- wherein the docking board optical interface is optically coupled to the optical-electrical DUT via [[an]] a docking board optical pathway included in the docking board optical interface. 
Claims 3-4 are rejected by virtue of their dependence on claim 2.

-As to claims 3-4, which read “…wherein the docking board optical coupler…” and “wherein the docking board optical coupler comprises a fiber that passes through a hole in the docking board to the optical testing device.”, the underlined clauses appear to present antecedence issues.
Similar issues appear in Claims 10-11, 18-19 as well with respect to the “testing device” clauses.

Double Patenting
9- The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10- Claims 1, 12 and their dependent claims 2-5 for ex.,  are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 and 14 of Keck et al. (U.S. Patent N. 11411644), (and similarly, but provisionally over claims 17, 20 of Piels et al. (US Application No. 16/730338)), in view of Norris (PGPUB N. 2006/0071678). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application merely inconsequentially rephrase the scope of Wang1, reorder its claims and or limitations within the claims.
This is a non-provisional non-statutory double patenting rejection.
Claims of Application 16945299
Claim of Patent 11411644
1. An automated testing equipment (ATE) system for testing of an optical-electrical device under test (DUT), the system comprising: an actuating mount to position the optical-electrical DUT on a first side of a socket having electrical connections for the optical- electrical DUT; an electrical test device to analyze one or more electrical signals from the optical-electrical DUT, the one or more electrical signals received from the electrical paths of the socket and the electrical interface of the docking board; and an optical test device to analyze one or more optical signals from the optical-electrical DUT, the one or more optical signals received by the optical test device from the optical-electrical DUT via propagation through the docking board optical interface such that the one or more optical signals being analyzed by the optical test device of the ATE system while the one or more electrical signals are analyzed by the electrical test device of the ATE system.



3. The ATE system of claim 2, wherein the docking board optical coupler comprises one or more of: a grating, a fiber, a lens.  
4. The ATE system of claim 2, wherein the docking board optical coupler comprises a fiber that passes through a hole in the docking board to the optical testing device.  
5. The ATE system of claim 1, wherein the socket comprises a socket optical interface to the optical-electrical DUT.  
6. The ATE system of claim 5, wherein the socket optical interface comprises a grating, a fiber, a lens.


20. The method of claim 12, wherein the optical-electrical DUT is an optical transceiver.



The following limitation from claims 1/12, and “docking board” based claims  are obvious over prior art Norris (2006/0071678; ¶ 27,58, 73; where a docking station/board is disclosed similarly to the claim to dock interfaces to a DUT, and a board socket):

a docking board in contact with a second side of the socket, the docking board comprising an electrical interface to receive one or more electrical signals from the optical-electrical DUT via the electrical connections of the socket, the first side and second side being opposite sides of the socket, the docking board further comprising a docking board optical interface.

2. and 13. The ATE system of claim 1, wherein the docking board optical interface is optically coupled to the optical-electrical DUT an docking board optical pathway included in the docking board optical interface.  

(See also US patent 11424539, 8072699, 933301, 5987244).

14. An automated testing equipment (ATE) system for testing of an optical-electrical device under test (DUT), the ATE system comprising: a socket to hold the optical-electrical DUT; an electrical testing device to test electrical components of the optical-electrical DUT: an optical testing device to generate calibration data using light received from a testing fiber that is coupled to the optical-electrical DUT; a handler of the ATE system to actuate the optical-electrical DUT to connect to the electric testing device of the ATE system and connect to the optical testing device of the ATE system, the optical-electrical DUT connected to the electric testing device of the ATE system using electrical connections in the socket that holds the optical-electrical DUT, the optical-electrical DUT connected to the optical testing device of the ATE system using an optical interconnect structure comprising input fibers to input light to the optical-electrical DUT and output fibers to output light from the optical-electrical DUT, each of the output fibers and the input fibers being coupled to the optical-electrical DUT using physical interlocking features of the optical interconnect structure that interlock with the optical-electrical DUT to physically align optical output and input paths of the optical-electrical DUT with each of the output fibers in the input fibers; and an optical test lane switch selector that, in a first configuration, tests a first lane of the optical-electrical DUT, the optical-electrical DUT being a multilane optical transceiver comprising a plurality of transceiver lanes including the first lane and a second lane, each lane of the plurality of transceiver lanes modulating light using an optical transmitter for the lane and receiving light using an optical receiver for the lane, the optical test lane switch selector being configured for the first configuration by selecting, using an optical switch in the optical test lane switch selector, one of the output fibers coupled to the optical-electrical DUT to a testing fiber that is coupled to an optical testing device, the optical test lane switch selector being further configured in the first configuration by activating an external light source in the optical test lane switch selector to transmit light to the optical-electrical DUT on one of a input fibers that are coupled to the optical-electrical DUT the one of the output fibers and the one of the input fibers corresponding to the first lane of the multilane optical transceiver, wherein the optical test lane switch selector, in a second configuration, tests a second lane of the optical-electrical DUT, wherein the second lane is another lane of the plurality of transceiver lanes, the optical test lane switch selector being configured for the second configuration by selecting, using the optical switch in the optical test lane switch selector, another of the output fibers coupled to the optical-electrical DUT to the testing fiber that is coupled to the optical testing device, the optical test lane switch selector being further configured in the second configuration by activating the external light source of the optical test lane switch selector to transmit light to the optical-electrical DUT on another of the input fibers that are coupled to the optical-electrical DUT, the another of the output fibers and the another of the input fibers corresponding to the second lane of the multilane optical transceiver.



Claim Rejections - 35 USC § 103

11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 1-8, 10, 12-16, 18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hernday et al. (Patent No. 5041997) in view of Koh et al. (PGPUB N. 20100321678).

As to claims 1 and 12, Hernday teaches a testing equipment -ATE- system (Figs. 1-14 and Abstract), and its corresponding method of use, for testing of an optical-electrical device under test -DUT- (Col. 2 ll. 8-45; an integrated lightwave component analyzer for calibrated absolute and relative measurements of modulation and/or demodulation transfer characteristics of electro-optical (E/O), opto-electrical (O/E), and optical devices and for measuring the responses of fiber optic systems, subsystems, and associated components for characterizing their performance), the system comprising: an electrical interface to receive one or more electrical signals from the optical-electrical DUT via the electrical connections of the socket, the first side and second side being opposite sides of the socket, the socket having electrical connections for the optical-electrical DUT; an electrical test device to analyze one or more electrical signals from the optical-electrical DUT, the one or more electrical signals received from the electrical paths of the socket (the E/E or E/O or O/E modules and connections of the electrical MW Test Set in Figs. 1-4, 6 for ex.); and an optical test device to analyze one or more optical signals from the optical-electrical DUT, the one or more optical signals received by the optical test device from the optical-electrical DUT such that the one or more optical signals being analyzed by the optical test device of the ATE system while the one or more electrical signals are analyzed by the electrical test device of the ATE system (the O/E or O/O or E/O modules and connections of the electrical LW Test Set in Figs. 1-4, 6 for ex.).  
Hernday does not teach expressly the system and method to be automated; the system comprising an actuating mount to position the optical-electrical DUT on a first side of; a docking board in contact with a second side of the socket, the docking board comprising a docking board optical interface; the one or more optical signals received by the optical test device from the optical-electrical DUT via propagation through the docking board optical interface.
However, in a similar field of endeavor of optical evaluating and testing optical devices, Koh teaches an test station for probing ICs (Abstract and Figs. 1-5) wherein the IC DUT 301 for ex., is electrically tested by inserting it into a test socket 303 whilst using a SIL optics assembly to conduct imaging and optical probing, with the loading board 305 docked with a docking interface (See Fig. 3 and ¶ 37-38 for ex.)
As to the automation, the Examiner submits that claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007); In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); see also MPEP § 2144.04.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Hernday in view of Koh’s suggestions so that the system and method be automated; the system comprising an actuating mount to position the optical-electrical DUT on a first side of; a docking board in contact with a second side of the socket, the docking board comprising a docking board optical interface; the one or more optical signals received by the optical test device from the optical-electrical DUT via propagation through the docking board optical interface, with the advantage of effectively optimizing the automation of multiple DUT in a chain of making or assembly of ICs.

As to claims 2-6 and 13-14, the combination of Hernday and Koh teaches the ATE system and method of use of claim 1 and 12.
Moreover, Hernday suggests wherein the docking board optical interface is optically coupled to the optical-electrical DUT an docking board optical pathway included in the docking board optical interface; (Claim 3) wherein the docking board optical coupler comprises one or more of: a grating, a fiber, a lens; (Claim 4) wherein the docking board optical coupler comprises a fiber that passes through a hole in the docking board to the optical testing device; (Claim 5) wherein the socket comprises a socket optical interface to the optical-electrical DUT;  (Claim 6) wherein the socket optical interface comprises a grating, a fiber, a lens (Fig. 1 and Col. 2 ll. 8-24, Col. 5 ll. 52-57, Col. 453 ll. 29-51 for ex.; wherein the docking optical coupler/interface are considered to be the optical fibers disclosed).  

As to claims 7-8 and 15-16, the combination of Hernday and Koh teaches the ATE system and method of use of claim 1 and 12.
Hernday does not teach expressly wherein the docking board includes passive alignment features that interlock with corresponding passive alignment features of the actuating mount to passively optical couple the docking board to the actuating mount; (Claims 8, 16) The ATE system of claim 1, wherein the optical-electrical DUT includes alignment features that interlock with corresponding passive alignment features of the actuating mount.  
However, Koh teaches multiple alignment means to align the different components of the testing device with the DUT (¶ 4, 28, 40, 44 for ex.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Hernday in view of Koh’s suggestions so that the docking board includes passive alignment features that interlock with corresponding passive alignment features of the actuating mount to passively optical couple the docking board to the actuating mount; the ATE system of claim 1, wherein the optical-electrical DUT includes alignment features that interlock with corresponding passive alignment features of the actuating mount, with the advantage of effectively optimizing the measurement results and the control of their repeatability.
As to claims 10 and 15-16, the combination of Hernday and Koh teaches the ATE system and method of use of claim 1 and 12.
Moreover, Hernday does teach wherein the optical testing device includes one or more of: an external light source to transmit light to an optical receiver of the optical-electrical DUT, an optical spectrum Atty. Dkt. No. 4213.128US123 Client Ref. No. JNP3268-USanalyzer to analyze light received from an optical transmitter of the optical-electrical DUT (Figs. 1-3 and Col. 3 l. 41 – Col. 4 l. 24  for ex.)  

As to claim 20, the combination of Hernday and Koh teaches the ATE method of use of claim 12.
Moreover, and even though the combination does not teach expressly wherein the optical-electrical DUT is an optical transceiver, the Examiner submits that this limitation pertains to an article worked upon by an apparatus and thusly does not appear to limit the apparatus claim thusly not being given a patentable weight. See MPEP § 2115.

13- Claims 9, 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hernday and Koh in view of Roberts et al. (PGPUB N. 20110193584).

As to claims 9 and 17, Hernday teaches the ATE system of claim 1 and method of claim 16.
The combination does not teach expressly wherein the actuating mount is attached to a robotic arm that moves to releasably pick-up the optical- electrical DUT from a staging area and place the optical-electrical DUT on the socket to optical and electrical testing using the ATE system.  
However, in a similar field of endeavor, Roberts teaches a connecting ATE devices for testing DUTs (Abstract and Figs. 1-8) wherein robotic means are used to handle the DUTs from their original bins to their testing beds and then to sort them after the testing into groups or bins according to the test results (¶ 3-10, 34).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Hernday and Koh in view of Roberts’ suggestions so that the actuating mount is attached to a robotic arm that moves to releasably pick-up the optical- electrical DUT from a staging area and place the optical-electrical DUT on the socket to optical and electrical testing using the ATE system, with the advantages taught by Roberts of effective testing and precision and repeatability thereof (¶ 6 for ex.)

14- Claims 11, 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hernday and Koh in view of Park et al. (PGPUB N. 2013/0039654).

As to claims 11 and 19, Hernday teaches the ATE system of claim 1 and method of claim 16.
The combination does not teach expressly wherein the electrical testing device is a bit error rate tester.
However, in a similar field of optical testing of electro-optic DUTs, Park discloses a scheme for electro optically testing communication systems (Abstract and Figs. 1-3) wherein the testing comprising measuring BER rates (¶16, 22, 25, 37 and Claim 18 for ex.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Hernday and Koh in view of Park’s suggestions so that the electrical testing device is a bit error rate tester, with the advantages taught by Park of effectively testing and optimizing the DUT (¶ 2-4 for ex.)


Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886